Citation Nr: 0031561	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a learning 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD and a 
learning disorder.  


FINDINGS OF FACT

1.  The duty to assist the veteran has been met in respect to 
his claim of service connection for a learning disorder.   

2.  The medical evidence shows that the veteran has a 
learning disorder, which is in the nature of a congenital or 
developmental disorder or mental deficiency.  


CONCLUSION OF LAW

A learning disorder is not a disability for compensation 
purposes; thus, the claim for service connection for a 
learning disorder is denied for lack of entitlement under the 
law upon which relief may be granted.  38 U.S.C.A. §§ 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303(c), 4.9 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran had active military 
service from April 1969 to March 1971.  His DD Form 214 shows 
that he was born in September 1950 and had 11 years of 
civilian education.  His military occupational specialty is 
listed as cook.  

The service entrance examination report is not available.  In 
an individual education record, DA Form 669, prepared in July 
1970, the veteran indicated that he had attended both grammar 
and high school in California until September 1967.  A 
General Technical (GT) score of 50 was noted and achievement 
testing was recommended.  The service medical records are 
negative for complaints or findings of a psychiatric or 
mental disorder.  The 1971 report of separation shows that 
the veteran's psychiatric status was normal and, on the 
accompanying medical history questionnaire, the veteran 
denied having had frequent trouble sleeping, frequent 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  He reported having had difficulty with 
school studies or teachers but no details were provided.  He 
also reported having had stitches in his head as a result of 
an injury sustained in an auto accident at age 17.  In a 
March 1971 medical clearance, the veteran was certified as 
being free from mental illness, character, behavior and 
intelligence disorders.  

The veteran initially applied for VA benefits in 1971, 
claiming an arm injury.  In July 1971, the service department 
provided the service medical records and certified that the 
veteran's service entrance examination report was not 
available.  

A copy of a service medical history questionnaire, dated in 
May 1977, shows that the veteran denied having had various 
psychiatric symptoms and nervous trouble of any sort.  In an 
April 1978 application for nonservice-connected pension, he 
stated that he was unable to work due to nervousness caused 
by a brain concussion.  The RO asked the veteran to submit 
medical evidence and provided him a form that could be 
completed by a doctor.  He was not heard from again until 
1996, when he filed another pension claim, noting multiple 
disabilities including "nerves."   

Private medial records received in January 1997 reflect that 
the veteran was seen during 1996 for physical problems.  When 
he was afforded a VA examination in January 1997, the veteran 
reported that, in addition to a pre-service right side head 
injury, he had also sustained a post-service frontal head 
injury, again as a result of an auto accident.  He stated 
that he was receiving social security disability benefits for 
a learning disability and because he had difficulty 
controlling his temper in situations in which he was required 
to take orders.  The pertinent diagnosis was learning 
disability with difficulty reading and writing, by patient's 
history.  

In a statement in support of his claim, dated in March 1997, 
the veteran requested a psychological examination, in part, 
due to his learning disability.  He stated that he was unable 
to maintain steady employment.  

On VA special mental disorders examination in May 1997, the 
veteran reported a history of emotional outbursts.  He stated 
that he had attended special education classes until the 11th 
grade and shortly thereafter entered service, in 1969.  He 
stated that at the time of service entrance he was unable to 
read and write and remained illiterate to date.  He reported 
no unusual accidents or illnesses prior to or during service.  
The veteran indicated that he had been employed at odd jobs 
in the agricultural community until about 1978, at which time 
his emotional outbursts became more pronounced, especially in 
relation to his co-workers and supervisors.  He reported that 
two years later, in 1980, he was adjudicated disabled by 
Social Security and had not worked in any productive or 
consistent capacity since 1978.  He reported being unable to 
work due to his illiteracy, emotional outbursts and lack of 
work skills.  The veteran denied any significant psychiatric 
complaints, including any clinically significant levels of 
depression or anxiety.  He indicated that due to his 
illiteracy and his tendency towards fighting, he spent most 
of his time at home, primarily watching television, and 
considered himself a loner.  The diagnoses were: Axis I, no 
diagnosis; Axis II, learning disorder, reading, mathematics, 
and written expression; Axis III, no diagnosis; and Axis IV, 
unemployment and illiteracy.  The examiner noted that the 
veteran functioning at a very low level and was unemployable 
due to being unable to read or write, emotional instability 
when outside of a secure environment, and poor physical 
condition.  The examiner indicated that the learning disorder 
diagnosis was conservative, in that there was a suggestion 
that the veteran might have a mild mental retardation, which 
was noted to require intelligence testing for confirmation.  
The examiner pondered how the veteran had been accepted into 
service given his level of intellectual functioning.    

In statements in support of his claim dated from 1997 to 
1999, the veteran reported that that he was teased about his 
learning disability throughout his life, which caused him to 
have emotional outbursts.  He reported that at the time of 
service entrance he only had a 3rd grade education and was 
unable to read or write.  He explained that his temper flare-
ups were a manifestation of his learning disorder, and that 
having to take so many orders during service aggravated his 
emotional state causing him to become more angry.  The 
veteran further explained that during service, fellow 
servicemen had secretly completed required paperwork and 
written tests for him so that his learning disorder and 
illiteracy would go undetected.  

In association with his substantive appeal, VA Form 9, dated 
in July 1999, the veteran submitted statements in support of 
his claim.  D. Miller stated that she had known the veteran 
since childhood.  She indicated that while she had seen him 
become angry both before and after service, he was noticeably 
more easily angered and violent following service.  A fellow 
serviceman stated that he and the veteran had served together 
in cook school.  He reported that the only reason that the 
veteran had been able to complete cook school was because he 
had had assistance, to include help with reading and writing.  
The veteran's 16-year roommate explained that she had been 
completing the paperwork for the veteran's appeal in this 
matter, as he was incapable of doing so for himself.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

A veteran who serve during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. 
§ 3.303(c) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes.  See 
38 C.F.R. §§  3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992); see generally, Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9). However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

Initially, it is noted that the RO has sufficiently developed 
the issue of service connection for a learning disorder and 
has met its duty to assist the veteran.  The RO obtained the 
veteran's service medical records and post-service medical 
records and afforded him a special psychiatric examination.  
Thus, the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A) have been met.  

The veteran claims that as a result of having been tormented 
throughout his life about his learning disability, he becomes 
angry when others give him orders.  He claims that having had 
to take so many orders during service aggravated his learning 
disorder.  The fundamental question in regard to this claim 
is whether a learning disorder (or mental deficiency) is a 
disability for which service connection may be granted.  
Applicable regulations provide that developmental or 
congenital defects and mental deficiency do not constitute 
disabilities for service connection purposes.  Thus, 
regardless of whether the veteran's learning disorder was or 
was not noted at service entrance, it is not a service 
connectable disability.  38 C.F.R. § 3.303.  

While there is evidence that the veteran had problems during 
service, such as the letter from a fellow serviceman, who 
reported that the veteran would have been unable to complete 
cooks' school but for the help of others, and a 1970 
educational record shows that achievement testing 
recommended, the veteran was able to serve for almost two 
years, was awarded an honorable discharge and was discharged 
as an overseas returnee, not on the basis of disability or 
inability to perform.  Additionally, his neurological and 
psychiatric status was noted to be normal on his separation 
examination.  Additionally, there is no service department 
evidence that the veteran suffered a superimposed acquired 
mental disorder during service or even that his learning 
disorder worsened during service.  In any event the veteran's 
contention that his learning disorder was made worse by 
having to take orders during service which, in turn, made him 
angry and upset, does not make his learning disorder a 
disability for which service connection could be granted 
based on incurrence or aggravation.  

The May 1997 VA examiner reported that there was no Axis I 
diagnosis.  In fact, the only disorder diagnosed was the Axis 
II diagnosis of a learning disorder.  Axis II diagnoses are 
for personality disorders/mental retardation.  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, Fourth Ed. (DSM-IV).  Such disorders are 
not disabilities for which service connection purposes.  
38 C.F.R. § 3.303.

In sum, in the absence of superimposed disease or injury 
during service, service connection may not be allowed for 
congenital or development disorders, including learning 
disorders/mental deficiency, as such are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  
Therefore, entitlement to service connection for a learning 
disorder on the basis of incurrence or aggravation in service 
is not permitted by law and entitlement to service connection 
for a learning disorder must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  It is not necessary to obtain any 
records from the Social Security Administration prior to 
deciding this issue as they could not change the outcome of 
the claim of service connection for a learning disorder.  


ORDER

Service connection for a learning disorder is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for other 
reasons, a remand in this case is required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In December 1998, the National Personnel Records Center 
(NPRC) certified that the veteran had active duty from April 
19, 1965 to August 24, 1966.  This does not appear to be 
correct because he would have been only 14 years old in April 
1965, and a DD Form 214 provided by NPRC is for the period of 
service from 1969 to 1971.  However, this matter should be 
clarified.  

The veteran has identified VA medical treatment in January 
1997 and mental evaluation in association with Social 
Security disability benefits.  These records have not been 
associated with the claims folder and should be requested to 
ensure that the veteran's application is complete.  
Additionally, he has indicated that he was told he has PTSD 
by VA.   

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Inasmuch as he is 
illiterate and has a learning disability, 
the RO should be certain that copies of 
all letters and notices to the veteran 
are also sent to his representative and, 
to the extent practicable, RO personnel 
and/or the veteran's representative 
should try to ensure by telephonic 
contact or otherwise that the veteran 
understands any questions/instructions 
conveyed to him.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should request that the NPRC 
again certify the veteran's dates of 
service, in light of the December 1998 
certification.  All requests and 
responses should be associated with the 
claims folder.  





4.  The veteran should be asked to 
identify any doctor or medical facility 
by which he was told that he has PTSD and 
any additional evidence, including 
medical records, that he wishes to have 
added to his claims file.  The RO should 
then obtain his medical records and 
assist the veteran in any other indicated 
way.  In any event the RO should ensure 
that all relevant VA medical records from 
the Livermore, Modesto and any other VA 
facilities are obtained.  If no there are 
no records at the facilities contacted, 
the facilities should so state.  The RO 
should also clarify which outpatient 
records specifically pertain to 
Livermore.  Any records obtained should 
be associated with the claims folder.  

5.  The RO should obtain from the Social 
Security Administration any available 
medical records pertaining to the 
veteran's claim for Social Security 
disability benefits as well as a copy of 
the decision in his case.  Social 
Security should be asked to provide a 
response even if no records are 
available.  

6.  If any medical evidence of service-
related PTSD is obtained, the RO should 
ask the veteran for a stressor statement 
and then try to obtain stressor 
corroboration from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197 or other appropriate sources.  
If any stressors are corroborated, the 
veteran should be afforded a VA PTSD 
examination to determine whether he has 
PTSD due to the corroborated stressors.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


